           Case 2:21-cv-00329-APG-BNW Document 17 Filed 03/29/21 Page 1 of 2




1    George Haines, Esq.
2    Nevada Bar No.: 9411
     Gerardo Avalos, Esq.
3
     Nevada Bar No.: 15171
4    FREEDOM LAW FIRM
5    8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
6
     (702) 880-5554
7    (702) 385-5518 (fax)
8    Ghaines@freedomlegalteam.com
     Attorneys for Plaintiff Eric J. St. Marie
9
10
                       UNITED STATES DISTRICT COURT
11                          DISTRICT OF NEVADA
12
13   Eric J. St. Marie,                                Case No.:
                                                       2:21-cv-00329-APG-BNW
14
                     Plaintiff,
15    v.                                               Stipulation of dismissal of Allied
16                                                     Collection Services Inc. with
                                                       prejudice
17   Experian Information Solutions, Inc.;
18   Trans Union LLC; Equifax Information
     Services LLC; Clarity Services LLC;
19
     IC System, Inc.; Allied Collection
20
     Services Inc.; Moneytree, Inc.; and
21   Santander Consumer USA, Inc.,
22
23                   Defendants.
24
25
26
27
     _____________________
     STIPULATION                                 -1-
          Case 2:21-cv-00329-APG-BNW Document 17 Filed 03/29/21 Page 2 of 2




1          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Eric J. St.
2    Marie and Allied Collection Services Inc. stipulate to dismiss Plaintiff's claims
3    against Allied Collection Services Inc. with prejudice.
4          Each party will bear its own costs, disbursements, and attorney fees.
5
           Dated: March 26, 2021.
6
7
      /s/ Gerardo Avalos            .
8    Gerardo Avalos, Esq.
     8985 S. Eastern Ave., Suite 350
9
     Las Vegas, Nevada 89123
10   Counsel for Plaintiff Eric J. St. Marie
11
     /s/ Allicia Tomolo           .
12   Allicia B. Tomolo, Esq.
13   3080 South Durango Drive, Suite 202
     Las Vegas, Nevada 89117
14   Counsel for Allied Collection Services Inc.
15
16
                                               IT IS SO ORDERED:
17
18                                             _______________________________
19                                             UNITES STATES DISTRICT JUDGE
20
                                                       March 29, 2021
                                               DATED:________________________
21
22
23
24
25
26
27
     _____________________
     STIPULATION                               -2-
